Title: To George Washington from Brigadier General Charles Scott, 26 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            26th Sepr 1778
          
          I recd Yours of this date, and observe Your Excellencys wish Respecting three facts as for the embarkation of the troops it is doubtless True, and that they did fall down with the tide Towards the Hook the same Night is also true. But their Destination I am as Yet a Stranger to and also of their Number. I have not been able to Learn any thing farther of the Cavelry than a confirmation of their imbarking. the Refugees did Certainly meet the very day I mentiond to You as You will See in the York paper which I send You. But their Business I cant learn as Yet. the enemy that I mentiond advancing this morning was nothing More than a Strong Forraging partie who are Returnd to their Camp. the Horse came Some distance on this Side of the White plains the infantry Halted about a mile Short of it—from the best Accounts I am able to git the whole or the greater Part of the Britis armey is incamped in the Neighbourhood of Volentines Hill, Certain it is That there is a very Large incampment there And that Phillaps’s hous is Head Quarters—this In a great Measure has Prevented My giting so Early intelligence as I otherwise Should. their incampment being above the Usial places of meeting the Sever[al] persons for that purpose, and no Others Fixed upon which has been contrary to my Posative instructions and a great piece of Neglect.
          my very soul is perplext about the fixing the Person as You wish for intilligence. I thaught When I wrote You respecting it that it was don But he finding the enemy moving forward he Thaught it his duty to let us know of it and This morning was Seen by Capt. Leavensworth Who manages the Business. however he is now Gon for the Second time and if nothing should take him off again You may rely on it he Will answer every expectation. our intillig[enc]e From the person You hint in Your letter of the 25th I am afraid is in a great measure cut of[f] By the Movement of the enemy to their preasant Position. every thing possable Shall be don.
          The troops are gon on to north Castle where they Will Stay this night. in order to comply with Your Excellencys orders respecting the Hylands at the Continental Village I find it Necessary to move over 
            
            
            
            towards the North river Somwhere in the Neighbourhood of North Castle which Spot we Will Look out tomorrow and give You notice. the Horse thats posted on the road from this to Head Quarters will Stand fast untill we git to our New position when You Shall be made acquainted with the Change. By Mr patton I recd 25 Guineas. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        